Exhibit 10.30
 
SUBJECT TO THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF
DECEMBER 19, 2002 FROM BORROWER AND LENDER TO NATIONAL CITY
BANK OF KENTUCKY
 
PROMISSORY NOTE ($360,000)
 
$360,000.00
Louisville, Kentucky
March 29, 2006
 
FOR VALUE RECEIVED, the undersigned, CITIZENS FINANCIAL CORPORATION, a Kentucky
corporation, (“Borrower”), having an address of Suite 300, The Marketplace,
12910 Shelbyville Road, Louisville, Kentucky 40243, hereby promises and agrees
to pay to the order of Darrell R. Wells, (“Lender”), having an address of Suite
310, 4310 Brownsboro Road, Louisville, Kentucky 40207, the aggregate principal
sum of THREE HUNDRED SIXTY THOUSAND DOLLARS ($360,000.00), or so much thereof as
may be advanced hereunder, together with interest hereon as hereinafter
provided, in lawful money of the United States of America, in the manner set
forth herein, on or before June 30, 2007 (the “Final Maturity Date”).
 
The principal of this Note shall bear interest on the unpaid balance thereof at
a rate per annum equal to the greater of [i] six percent (6%) or [ii] one
percent (1%) in excess of the Prime Rate at the opening of business on the date
of this Note. The rate per annum shall be reset at the opening of business on
the first day of each April, July, October and January hereafter (each an
“Adjustment Date”) so that for the calendar quarter beginning on that day the
rate per annum shall equal the greater of [i] six percent (6%) or [ii] one
percent (1%) in excess of the Prime Rate at the opening of business on that day.
The “Prime Rate,” as used in this Note, shall mean that rate of interest
announced from time to time by National City Bank, Kentucky (the “Bank”) to be
its prime rate at its principal office in Louisville, Kentucky, it being
understood and agreed that such rate shall not necessarily be the lowest rate
the Bank then offers to its most creditworthy borrowers. As of the date of this
Note, the Prime Rate of the Bank is seven and three-quarters percent (7-3/4%),
and accordingly the interest rate per annum on this Note until the first
Adjustment Date shall be eight and three-quarters percent (8-3/4%).
 
All interest on this Note shall be computed daily on the basis of the actual
number of days elapsed over a year assumed to consist of three hundred sixty
(360) days.
 
Principal of this Note shall be paid in a single payment on the Final Maturity
Date. All accrued and unpaid interest shall be paid on each Adjustment Date for
the preceding calendar quarter and also on the Final Maturity Date or any other
date on which the principal balance of this Note is paid in full.
 
The holder of this Note shall have the right to require repayment in full of
this Note in whole or in part and all accrued and unpaid interest hereon by
giving written notice to Borrower at the address first set forth above
specifying a date for repayment that shall be not less than ninety (90) days
after the date Borrower receives such notice.
 


--------------------------------------------------------------------------------



Borrower reserves the right to repay the principal of this Note in whole or in
part without penalty or premium at any time; provided, however, that Borrower
shall have no right to reborrow any amounts so repaid.
 
Notwithstanding any other provision of this Note, the rights and obligations of
Borrower and Lender hereunder to demand, pay or receive payments and prepayments
of the principal hereof, interest hereon, and other sums payable hereunder are
subject to the terms and conditions of a Subordination Agreement from Borrower
and Lender to the Bank dated as of December 19, 2002, as it may be amended,
modified or replaced from time to time. In particular, Borrower’s failure to pay
any installment of principal of or interest on this Note that it is not
permitted to pay in order to comply with the Subordination Agreement shall not
constitute a default on this Note nor shall it give rise to any obligation to
pay any increased interest or late payment charges in respect of any such unpaid
installment until ten (10) days after the Bank notifies Borrower that it may pay
such installment.
 
All payments of principal and interest and any other sums due under this Note
shall be made in immediately available funds to Lender at its address set forth
above in this Note or to such other person or at such other address as may be
designated in writing by the holder of this Note. All payments on this Note
shall be applied first to the payment of any expenses or charges payable
hereunder, and next to accrued interest, and then to the principal balance
hereof, or in such other order as Lender may elect in its sole discretion.
 
Any payment on this Note that is overdue for more than five (5) days from its
due date shall, if requested by and at the sole option of the holder of this
Note, in order to compensate the holder for the inconvenience and administrative
expense incident to such delinquency and not as a penalty, be increased by an
amount equal to five percent (5%) of the overdue payment, unless such increase
would exceed the maximum increase permitted by law, in which event the overdue
payment shall be increased by such lesser increment, if any, as would not exceed
the maximum increase permitted by law. The charging or collection of a late
charge shall not be deemed a waiver of any of the holder’s other rights and
remedies hereunder, including, if applicable, the right to exercise the remedies
of the holder upon a default under this Note as hereinafter provided.
 
The occurrence of any one or more of the following shall constitute a default
under this Note: [i] Borrower does not pay any installment of principal of, or
interest on, this Note as and when due or within five (5) days thereafter; [ii]
a proceeding is filed or commenced against Borrower for dissolution or
liquidation that is not dismissed within sixty (60) days after filing; [iii]
Borrower becomes insolvent, or a custodian, trustee, liquidator or receiver is
appointed for Borrower or for any of its property, or Borrower makes an
assignment for the benefit of its creditors, files a petition under bankruptcy,
insolvency or debtor’s relief law or for any readjustment of indebtedness,
composition or extension or [iv] any such proceeding is filed against Borrower
and is not dismissed within sixty (60) days).
 
Whenever there is a default under this Note, the entire principal balance of and
all accrued interest on this Note, shall, at the option of Lender, become
forthwith due and payable, without presentment, notice, protest or demand of any
kind (all of which are expressly waived by
 

- 2 -

--------------------------------------------------------------------------------



Borrower). Upon any such default, the rate of interest applicable to the entire
unpaid principal balance of this Note shall, at the sole and exclusive option of
the holder of this Note, be increased by four percent (4%) per annum, unless the
resulting rate would exceed the maximum rate permitted by law, in which event
the rate of interest shall be increased to a rate that shall not exceed such
maximum rate.
 
This Note is hereby expressly limited so that in no event whatsoever, whether by
reason of acceleration of the maturity hereof or otherwise, shall the amount
paid or agreed to be paid to the holder of this Note for the use, forbearance or
retention of money loaned hereunder exceed the maximum amount permissible under
applicable law. If from any circumstance the holder of this Note shall ever
receive anything of value deemed by applicable law to be interest in any amount
that would exceed the highest lawful rate payable hereunder, an amount equal to
any excessive interest shall be applied to the reduction of the principal amount
owing hereunder and not to the payment of the interest, and if the amount that
would be excessive interest exceeds the principal balance then owing, such
excess shall be refunded to the party paying the same.
 
Failure of the holder of this Note to exercise any of its rights and remedies
shall not constitute a waiver of the right to exercise the same at that or any
other time. All rights and remedies of the holder for default under this Note
shall be cumulative to the greatest extent permitted by law. Time shall be of
the essence in the payment of all installments of interest and principal on this
Note and the performance of Borrower’s other obligations under this Note.
 
If there is any default under this Note, and this Note is placed in the hands of
an attorney for collection or is collected through any court, including any
bankruptcy court, Borrower promises to pay to the holder hereof its reasonable
attorneys’ fees and court costs incurred in collecting or attempting to collect
or securing or attempting to secure this Note or enforcing the holder’s rights
in any collateral securing this Note, provided the same is legally allowed by
the laws of the Commonwealth of Kentucky or any state where the collateral or
part thereof is situated.
 
If any provision, or portion thereof, of this Note, or the application thereof
to any persons or circumstances shall to any extent be invalid or unenforceable,
the remainder of this Note, or the application of such provision, or portion
thereof, to any other person or circumstances shall not be affected thereby, and
each provision of this Note shall be valid and enforceable to the fullest extent
permitted by law.
 
This Note, including matters of construction, validity and performance, and the
obligations arising hereunder, shall be construed in accordance with and
otherwise governed in all respects by the laws of the Commonwealth of Kentucky
applicable to contracts made and performed in such state and any applicable law
of the United States of America.
 
Borrower and any other party who may become primarily or secondarily liable for
any of the obligations of Borrower hereunder hereby jointly and severally waive
presentment, demand, notice of dishonor, protest, notice of protest, and
diligence in collection, and further waive all exemptions to which they may now
or hereafter be entitled under the laws of the Commonwealth of Kentucky or any
other state or of the United States, and further agree that the holder of this
Note shall have the right without notice, to deal in any way, at any time, with
Borrower, or with
 

- 3 -

--------------------------------------------------------------------------------



any other party who may become primarily or secondarily liable for, or pledge
any collateral as security for, any of the obligations of Borrower under this
Note and to grant any extension of time for payment of this Note or any other
indulgence or forbearance whatsoever, and may release any security for the
payment of this Note and/or modify the terms of the any other documents securing
or pertaining to this Note, without in any way affecting the liability of
Borrower, or such other party who may pledge any collateral as security for, or
become primarily or secondarily liable for, the obligations of Borrower
hereunder and without waiving any rights the holder may have hereunder or by
virtue of the laws of this state or any other state of the Unites States.
 
Borrower hereby consents to the jurisdiction of any state or federal court
located within the County of Jefferson, Commonwealth of Kentucky, and
irrevocably agrees that, subject to Lender’s sole and absolute election, any
case or proceeding relating to Title 11 of the United States Code and any
actions relating to the indebtedness evidenced hereby shall be litigated in such
courts, and Borrower waives any objection that it may have based on improper
venue or forum non conveniens to the conduct of any proceeding in any such
court. Nothing contained in this paragraph shall affect the right of Lender to
bring any action or proceeding against Borrower or its property in the courts of
any other jurisdiction.
 
LENDER AND BORROWER ACKNOWLEDGE THAT THE TIME AND EXPENSE REQUIRED FOR TRIAL BY
JURY EXCEED THE TIME AND EXPENSE REQUIRED FOR A BENCH TRIAL AND HEREBY KNOWINGLY
AND VOLUNTARILY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, AND AFTER HAVING
CONSULTED OR HAVING HAD AMPLE OPPORTUNITY TO CONSULT THEIR RESPECTIVE LEGAL
COUNSEL CONCERNING THE CONSEQUENCES OF SUCH WAIVER, TRIAL BY JURY IN ANY ACTION
OR OTHER PROCEEDING BROUGHT TO ENFORCE OR DEFEND AGAINST COLLECTION OF OR
OTHERWISE IN CONNECTION WITH THIS NOTE OR ANY RELATED DOCUMENTS.
 

        CITIZENS FINANCIAL CORPORATION  
   
   
  Date:  By:   /s/ Len E. Schweitzer  

--------------------------------------------------------------------------------

Len E. Schweitzer  
Vice President, Accounting, and Chief
Financial Officer

 
 
15172293.1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 4 -